Citation Nr: 0821682	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for Huntington's disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In January 2007, the veteran failed to appear at a scheduled 
hearing at the RO before a Decision Review Officer.  He has 
not requested that the hearing be rescheduled.


FINDING OF FACT

The veteran's Huntington's disease is attributable to a known 
clinical diagnosis; it was not present until more than one 
year after the veteran's discharge from service and is not 
etiologically related to service.


CONCLUSION OF LAW

Huntington's disease was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in April 
2004, prior to its initial adjudication of the claim.  
Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for the disability 
until July 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted in this case.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.

The Board notes that service treatment records and pertinent 
private and VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that RO has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

A Persian Gulf veteran who exhibits objective indications of 
a qualifying chronic disability may be service-connected, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
A "qualifying chronic disability" is defined as a chronic 
disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  
38 U.S.C.A. § 1117;38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period will be considered chronic.  The six-
month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the veteran served in Southwest Asia 
during the Persian Gulf War and, therefore, qualifies as a 
"Persian Gulf veteran."  The record also reflects, however, 
that the veteran does not have a "qualifying chronic 
disability."  Private and VA treatment records dated from 
2002 to 2003 and the report of a May 2004 VA examination 
reveal that the veteran was diagnosed with Huntington's 
disease in March 2002.  Accordingly, since the veteran's 
disability has been attributed to a known clinical diagnosis, 
service connection is not available under the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board has considered whether service connection for 
Huntington's disease is warranted on any other basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  Regrettably, the 
Board must conclude that the medical evidence of record is 
against the claim.  Service treatment records are negative 
for evidence of Huntington's disease.  The post-service 
evidence shows that the veteran sought genetic counseling in 
January 2002 because of a family history of Huntington's 
disease.  The earliest medical evidence related to the 
disease is a March 2002 private treatment record, which 
reflects that the veteran sought treatment at a private 
hospital for neurologic and motor symptoms.  At that time he 
gave a 2 year history of memory problems and other problems.  
After a genetic test revealed that he possesses the 
Huntington's disease genetic mutation, the veteran was 
diagnosed with Huntington's disease in private and VA 
treatment records.  With respect to question of etiology, the 
medical evidence of record, including the March 2002 test 
report and a January 2002 letter from a genetic counselor, 
indicate that Huntington's disease is an inherited disorder 
and that several of the veteran's family members, including 
his mother, also have the disease.

The Board acknowledges the argument proffered by the 
veteran's wife in a June 2004 statement that the veteran's 
exposure to unknown toxins during his service in the Persian 
Gulf War may have accelerated the onset of his Huntington's 
disease.  In support of this argument, the veteran's wife 
submitted three articles.  One article discusses the findings 
of two studies which examined the relationship between 
service in the Persian Gulf War and the development of 
amyotrophic lateral sclerosis (ALS or Lou Gehrig's disease).  
The second article discusses a potential treatment for 
Huntington's disease and states that the process of brain-
cell death in Huntington's disease is similar to that same 
process in other diseases, including ALS.  The final article 
discusses a study which found that genetic differences may 
explain why only some Persian Gulf War veterans developed 
Gulf War Syndrome.

With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998).  In this case, however, the submitted 
articles are not accompanied by the opinion of a medical 
professional.  Moreover, these articles do not demonstrate 
with any degree of certainty a relationship between the 
veteran's Huntington's disease and his military service, 
including his service in the Persian Gulf War.  Therefore, 
the Board must conclude that the articles do not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.

Based on the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for Huntington's disease is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


